DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language feedback portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the instant case, Applicant’s specification describes the corresponding structure for the feedback portion as a physical rod or link.  As such, “feedback portion” will be interpreted as requiring a physical rod or link, and equivalents thereof.  In this instance, a fluid line alone would not qualify as an equivalent structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1, line 8 recites “a feedback portion configured to change a biasing force of the biasing member in accordance with the tilting of the swash plate”; this limitation is ambiguous given Applicant’s specification and the Examiner’s understanding of the invention.  Applicant’s specification makes clear that movement of the feedback portion/link 90 compresses or expands the two biasing members 32 & 42.  However, Claim 1 requires the feedback portion 90 to “change a biasing force of the biasing member”.  It is not understood how compressing or expanding either of the biasing members 32 & 42 changes a biasing force thereof.  For example, as far as the Examiner understands, the biasing member 32 has a designed biasing force (i.e. a spring constant), wherein the amount of force required to compress or expand the member 32 is given by Hooke’s Law.  In other words, compressing or expanding the member does not alter or change its inherent biasing force.  Given this, it becomes unclear what Applicant’s claim limitation is actually requiring.  This renders the claim indefinite.
For examination purposes herein, the Examiner will interpret the above-noted limitation as requiring the feedback portion to be configured to expand or compress the biasing member in accordance with the tilting of the swash plate.
Claim 5, line 2 recites “wherein the feedback portion inserts an insertion hole formed in the second case member”; it is not understood what is being requiring of this language, rendering the claim indefinite.  In particular, it is not clear what is meant by the phrase “inserts an insertion hole”.  As far as the Examiner understands, the feedback portion 90 extends through an insertion hole 52b in the second casing 52.  Thus, for examination purposes herein, the Examiner will interpret the above-noted limitation as requiring the feedback portion to extend through an insertion hole in the second casing.
Claim 8, line 2 recites “a support shaft configured to support the feedback portion, capable of rotational movement”; this limitation is ambiguous on what element is “capable of rotational movement”, rendering the claim indefinite.  In particular, it is not made clear if the element that is capable of rotational movement is 1) the support shaft, 2) the feedback portion, or 3) both.  For examination purposes herein, the Examiner has interpreted this limitation as requiring the feedback portion to be capable of rotational movement.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,814,823 to Takahashi et al.
	In regards to independent Claim 1, and with particular reference to Figures 1-9, Takahashi et al. (Takahashi hereinafter) discloses:

(1)	A servo regulator (Fig. 2) for controlling tilting of a swash plate (11) of a variable volume piston pump (1), comprising: a servo piston (18) slidably accommodated in a case (2, 25) and coupled with the swash plate (via arm 12; see Fig. 2); a pressure chamber (19A) provided to face 

In regards to Claims 4 & 10, the case (2, 25) includes: a first case member (3) mounted on the variable volume piston pump (Fig. 2), the first case being configured to accommodate the servo piston (Fig. 2); and a second case member (25) mounted on the first case member (Fig. 2), the second case member being configured to accommodate the spool and the biasing member (Figs. 2 & 9).
In regards to Claim 5, the feedback portion (30) inserts an insertion hole formed in the second case member (see the 112(b) rejection above; in this case, the feedback link 30 extends through an insertion opening/hole of the second case member 25; seen clearly in Fig. 2); and the second case member is detachably attached to the first case member along the insertion hole (apparent in Fig. 2).
In regards to Claim 6, the second case member (25) is detachably attached to the first case member (3) along an axial direction of the feedback portion (apparent in Fig. 2; in this case, the “axial direction” is interpreted as the longitudinal axis direction of feedback link 30).
In regards to Claim 7, the spool (26/27) is provided on a side opposite to the servo piston (18) with respect to the feedback portion (30) (this is apparent in Figs. 2 & 4-9).
Claim 8, Takahashi further discloses a support shaft (32) configured to support the feedback portion (Fig. 2), capable of rotational movement (see col. 9, lines 39-46; see also the 112(b) rejection above), wherein the support shaft is provided on the first case member (apparent in Fig. 2).
In regards to Claims 9 & 11, Takahashi further discloses an arm (12) configured to couple the swash plate (11) and the servo piston (18) (Fig. 2), wherein the feedback portion (30) is provided on a side opposite to the arm with respect to the servo piston (apparent in Figs. 2 & 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (applied above) in view of DE 102011115667 to Muller (machine translation attached herein).
In regards to Claim 2, Takahashi discloses the servo regulator according to claim 1, wherein an outer peripheral surface of the servo piston is formed with a groove (21) into which the feedback portion (30) is inserted (Figs. 3-8).  However, Takahashi does not disclose that the groove 21 is annular (Takahashi instead discloses a pair of opposing U-shaped grooves 21 & 22).
However, providing an annular groove within the outer peripheral surface of a servo piston is well known in the art, as shown by Muller (Fig. 1).  As seen in Figure 1, Muller discloses anther servo regulator assembly (1, 2) in which a servo piston 34 is interconnected with a spool 10 via a feedback portion/link 74 in order to control the tilt angle of a swash plate in an axial piston machine (para. 9), wherein the feedback link 74 fits in an annular groove 80 of the servo piston (para. 37).  In providing an annular shape for the groove, manufacturing is greatly simplified (as compared to the dual groove arrangement disclosed in Takahashi).  Therefore, to one of ordinary skill desiring a simplified servo regulator, it would have been obvious to utilize the techniques disclosed in Muller in combination with those seen in Takahashi in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Takahashi’s two separated grooves (21, 22) to be interconnected with one another (thereby 
In regards to Claim 3, Takahashi discloses that the feedback portion (30) extends in a tangent direction of the annular groove (this is apparent in Figs. 2 & 4-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC